Name: Commission Decision No 813/97/ECSC of 5 May 1997 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (164th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  marketing;  European construction;  trade policy;  iron, steel and other metal industries
 Date Published: 1997-05-06

 Avis juridique important|31997S0813Commission Decision No 813/97/ECSC of 5 May 1997 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (164th derogation) Official Journal L 116 , 06/05/1997 P. 0016 - 0020COMMISSION DECISION No 813/97/ECSC of 5 May 1997 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (164th derogation)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof,Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Commission recommendation 88/27/ECSC (2), and in particular Article 3 thereof,Whereas certain iron and steel products with very particular physical and chemical characteristics which are essential for the production of certain goods are not manufactured in the Community, or are manufactured in insufficient quantities; whereas the shortfall has for years been made up by authorizing zero duty tariff quotas; whereas Community producers are not always in a position to meet the present quality requirements of users; whereas, consequently, it is necessary to open a quota at a level which will ensure that users are supplied;Whereas, moreover, the importation of these products on a special basis is not such as to cause prejudice to Community iron and steel undertakings producing directly competing products;Whereas the tariff quota in question is not such as to compromise the attainment of the objectives referred to in recommendation No 1/64 but promotes the maintenance of present trade flows between the Community and non-member countries;Whereas there are special cases covered by commercial policy which warrant derogations pursuant to Article 3 of recommendation No 1/64;Whereas it is necessary to ensure that the quota authorized will be intended to satisfy only the specific needs of certain processing industries;Whereas the Governments of the Member States have been consulted about the abovementioned tariff quota,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorized to derogate from the obligations resulting from Article 1 of High Authority recommendation No 1/64 so far as is necessary to suspend at the levels shown the customs duties applying to the products below, as part of the tariff quota the quantities of which are set out below:>TABLE>2. The abovementioned products must further fulfil the following physical specifications:(a) Products falling within CN codes ex 7209 16 90 and ex 7209 17 90:Hard steel containing by weight between 0,64 and 0,70 % of carbon intended for the production of assembly/conveyor belts characterized by a permissible operating or working temperature of 400 °C and a tensile strength of 1 200 N/mm ² (+/- 10 %). Other elements or properties in accordance with special technical specifications (HM 1708).(b) Products falling within CN codes ex 7219 33 10 11/12 and ex 7219 34 10 11/12:'Nicro` stainless steel intended for the production of assembly/conveyor belts characterized by a permissible working temperature of 350 °C.Type (i) Nicro 31: tensile strength 1 050 N/mm ² (+/- 10 %). Chemical composition: maximum carbon content 0,06 %; chrome content 13 %; nickel content 4 %.Other elements and properties in accordance with special technical specifications (HM 1708).Type (ii) Nicro 52,6: tensile strength 1 550 N/mm ² (+/- 15 %). Chemical composition: maximum carbon content 0,09 %; chromium content 15 %; nickel content 7 %; copper content 0,7 %; titanium content 0,4 %.Other elements and properties in accordance with special technical specifications (HM 1708).(c) Products falling within CN codes ex 7219 33 10 13/14/15/16/17/18 and 7219 34 10 13/14/15/16/17/18:Stainless steel intended for the production of assembly/conveyor beltsType (i): tensile strength 1 200 N/mm ². Chemical composition: carbon content 0,1 %; silicon content 0,6 %; manganese content 1,4 %; chromium content 17,5 %; nickel content 7,5 %.Other elements and properties in accordance with special technical specifications (HM 1712).Type (ii): tensile strength 1 200 N/mm ². Chemical composition: carbon content 0,06 %; silicon content 0,6 %; manganese content 1,4 %; chromium content 18,5 %; nickel content 8,5 %.Other elements and properties in accordance with special technical specifications.Type (iii): tensile strength 1 000 N/mm ². Chemical composition: carbon content 0,05 %; silicon content 0,6 %; manganese content 1,7 %; chromium content 17,5 %; nickel content 12,5 %; molybdenum content 2,7 %.Other elements and properties in accordance with special technical specifications.Type (iv): tensile strength 1 080 N/mm ². Chemical composition: maximum carbon content 0,05 %; maximum silicon content 1 %; chromium content 13 %; nickel content 4 %; titanium content 0,3 %.Other elements and properties in accordance with special technical specifications (HM 1710).Type (v): tensile strength 1 150 N/mm ². Chemical composition: maximum carbon content 0,08 %; silicon content 1,5 %; chromium content 14 %; nickel content 7 %; copper content 0,7 %.Other elements and properties in accordance with special technical specifications (HM 1701).Type (vi): tensile strength 1 200 N/mm ². Chemical composition: carbon content 0,03 %; silicon content 0,6 %; chromium content 15,25 %; nickel content 4,9 %; copper content 3,25 %.Other elements and properties in accordance with special technical specifications.Note: The composition of products (a), (b) and (c) (i) to (vi) may vary within the limits laid down or permitted by standards in force relating to analysis.Article 2 The Member States are hereby authorized to derogate from the obligations resulting from Article 1 of High Authority recommendation No 1/64 so far as is necessary to suspend at the levels shown the customs duties applying to the products below, as part of the tariff quota the quantities of which are set out below:>TABLE>Article 3 The tariff quotas referred to in Articles 1 and 2 shall be administered by the Commission which may take all necessary administrative measures to ensure that they are efficiently administered.Article 4 If an importer submits in a Member State, a declaration for release for free circulation including an application for benefit of preference in respect of a product referred to in this Decision and if this declaration is accepted by the customs authorities, the Member State concerned shall proceed, by means of notification to the Commission, to draw a quantity matching its requirements from the relevant quota amount.Applications for drawing, stating the date of acceptance of the declarations in question shall be sent to the Commission without delay.Drawings are authorized by the Commission according to the date of acceptance of declarations for release for free circulation by the customs authorities of the Member State concerned where the available balance permits.If a Member State does not use the quantities drawn it shall return them to the relevant quota as soon as possible.Where the quantities applied for exceed the available balance of the quota, allocation shall be pro rata applications. Member States shall be informed by the Commission of drawings made.Article 5 Each Member State shall provide importers of the products in question with equal and continuous access to the tariff quotas for as long as the balance of quotas permits.Article 6 The Member States and the Commission shall collaborate closely in order to ensure compliance with this Decision.Article 7 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January to 31 December 1997.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 May 1997.For the CommissionLeon BRITTANVice-President(1) OJ No 8, 22. 1. 1964, p. 99/64.(2) OJ No L 15, 20. 1. 1988, p. 13.